Citation Nr: 0735239	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1979.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 decision by the RO.

After the appeal was certified to the Board on August 9, 
2005, the veteran submitted new evidence received by the 
Board on August 23, 2005, without providing a waiver of 
consideration by the RO.  This new evidence consisted of 
additional treatment records from the Omaha VAMC.  The Board 
finds that such records are not relevant to the decision in 
this case.  Therefore, further consideration of this evidence 
by the RO is not warranted.

 
FINDING OF FACT

The veteran has had no wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been satisfied.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks non-service-connected pension benefits.  He 
contends, in essence, that he has difficulty obtaining and 
maintaining gainful employment as a result of disability.

In order to establish basic eligibility for non-service- 
connected pension benefits, it must be shown that the 
applicant veteran served during a period of war.  38 U.S.C.A. 
§ 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2007).  With 
exceptions not here applicable, VA presently recognizes the 
following as periods of war: January 1, 1817 through December 
31, 1898, inclusive; April 21, 1898 through July 4, 1902, 
inclusive; May 9, 1916 through April 5, 1917; April 6, 1917 
through November 11, 1918, inclusive; December 7, 1941 
through December 31, 1946, inclusive; June 27, 1950 through 
January 31, 1955, inclusive; August 5, 1964 through May 7, 
1975, inclusive; and August 2, 1990 through a date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. § 
3.2 (2007).

In the present case, the Board finds that the veteran's claim 
for non-service-connected pension benefits must be denied as 
a matter of law.  The evidence clearly shows that the veteran 
served on active duty from February 1977 to January 1979.   
As outlined above, service during that time frame is not 
considered service during a period of war.  Because the 
veteran has had no wartime service, he does not satisfy the 
basic eligibility requirements for non-service-connected 
pension.  As a result, his appeal must be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)). 
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


